                   UNITED STATES DISTRICT COURT
               FOR THE WESTERN DISTRICT OF VIRGINIA
                        Charlottesville Division

ELIZABETH SINES, SETH WISPELWEY,
MARISSA BLAIR, APRIL MUNIZ,
HANNAH PEARCE, MARCUS MARTIN,
NATALIE ROMERO, CHELSEA
ALVARADO, and JOHN DOE,


                      Plaintiffs,
v.


JASON KESSLER, RICHARD SPENCER,
CHRISTOPHER CANTWELL, JAMES
ALEX FIELDS, JR., VANGUARD        Civil Action No. 3:17-cv-00072-NKM
AMERICA, ANDREW ANGLIN,
MOONBASE HOLDINGS, LLC, ROBERT
“AZZMADOR” RAY, NATHAN DAMIGO,
ELLIOT KLINE a/k/a/ ELI MOSLEY,
IDENTITY EVROPA, MATTHEW
HEIMBACH, MATTHEW PARROTT a/k/a
DAVID MATTHEW PARROTT,
TRADITIONALIST WORKER PARTY,
MICHAEL HILL, MICHAEL TUBBS,
LEAGUE OF THE SOUTH, JEFF SCHOEP,
NATIONAL SOCIALIST MOVEMENT,
NATIONALIST FRONT, AUGUSTUS SOL
INVICTUS, FRATERNAL ORDER OF THE
ALT-KNIGHTS, MICHAEL “ENOCH”
PEINOVICH, LOYAL WHITE KNIGHTS OF
THE KU KLUX KLAN, and EAST COAST
KNIGHTS OF THE KU KLUX KLAN a/k/a
EAST COAST KNIGHTS OF THE TRUE
INVISIBLE EMPIRE,


                      Defendants.

 SUPPLEMENT TO PLAINTIFFS’ MOTION TO ENJOIN DEFENDANT CANTWELL
FROM MAKING UNLAWFUL THREATS AGAINST PLAINTIFFS AND PLAINTIFFS’
                            COUNSEL
        We write to notify the Court of the most recent example of how hateful, incendiary rhetoric

by participants from the defendant side of this case can quickly escalate into disturbingly violent

calls to action by their loyal, like-minded followers. The latest expression of hostility, combined

with recent alarming conduct by Defendant Cantwell, contributes to an even greater urgency

Plaintiffs feel in obtaining an order from the court prohibiting Defendant Cantwell from making

unlawful threats against Plaintiffs and their counsel, as requested in our pending Motion to Enjoin

Defendant Cantwell from Making Unlawful Threats Against Plaintiffs and Plaintiffs’ Counsel

(“Motion”). (ECF No. 511).

        In response to a recent article published in “Russia Insider” by former defendant Mike

Peinovich, itself filled with anti-Semitic invective directed toward Plaintiffs’ counsel Roberta

Kaplan (see Ex. 1 (Mike Peinovich, “Frumpy Jewish Lawyer Leading Campaign to Strip US

Citizens of Free Speech and Assembly,” Russia Insider (Oct. 16, 2019), available at https://russia-

insider.com/en/politics/frumpy-jewish-lawyer-leading-campaign-strip-us-citizens-free-speech-

and-assembly/ri27784)), an apparently faithful fan posted the following: “May God damn her. Oh,

wait. She’s a Jew. Never mind. But may God bring her plans to naught. May she have a ‘Heather

Heyer’ event….” (See Ex. 2 (comment on Oct. 16, 2019 Russia Insider article by user Fr. John+).)

The reference needs little explanation: it is an explicit wish that lead counsel for the Plaintiffs in

this case die in a terrorist attack, reminiscent of the one that brings us to Court in the first place.

        Plaintiffs filed our Motion on July 2 because we believed at the time that the barrage of

threats by Defendants and the supporters whom they incite placed us and our clients in genuine

danger. The persistent provocations appeared to constitute a concerted effort to attempt to chill

our interest and ability to prosecute this case and ensure our clients’ right to a fair trial. We filed




                                                   1
that motion because litigants should not have to worry for their lives while seeking to vindicate

the lives of others.

        In the three months since that motion was filed, the rhetoric and volatile behavior has only

escalated, including, for example, Mr. Cantwell’s public announcement on social media last week

that he brought a gun to a movie theater, which attracted the attention of local law enforcement.

(See Ex. 3 (Cantwell Telegram posts (Oct. 10, 2019)).) As we stated in our initial motion, the

Court need not, and indeed should not, wait for these inflammatory remarks to bubble over into

another tragedy. (See ECF No. 511). Like the allegations in this lawsuit, the remedy we are

seeking is expressly designed to avoid any infringement on the First Amendment. We seek an

order from the Court that simply proscribes what is already illegal: unlawful threats. In light of

the recent events described above, we urge the Court to take swift action on our pending motion.




Dated: October 18, 2019                           Respectfully submitted,
                                                     /s/Robert T. Cahill
                                                     Robert T. Cahill (VSB 38562)
                                                     COOLEY LLP
                                                     11951 Freedom Drive, 14th Floor
                                                     Reston, VA 20190-5656
                                                     Telephone: (703) 456-8000
                                                     Fax: (703) 456-8100
                                                     rcahill@cooley.com




                                                 2
                                              Of Counsel:

Roberta A. Kaplan (pro hac vice)              Karen L. Dunn (pro hac vice)
Julie E. Fink (pro hac vice)                  William A. Isaacson (pro hac vice)
Gabrielle E. Tenzer (pro hac vice)            Jessica Phillips (pro hac vice)
Michael L. Bloch (pro hac vice)               BOIES SCHILLER FLEXNER LLP
KAPLAN HECKER & FINK LLP                      1401 New York Ave, NW
350 Fifth Avenue, Suite 7110                  Washington, DC 20005
New York, NY 10118                            Telephone: (202) 237-2727
Telephone: (212) 763-0883                     Fax: (202) 237-6131
rkaplan@kaplanhecker.com                      kdunn@bsfllp.com
jfink@kaplanhecker.com                        wisaacson@bsfllp.com
gtenzer@kaplanhecker.com                      jphillips@bsfllp.com
mbloch@kaplanhecker.com

Yotam Barkai (pro hac vice)                   David E. Mills (pro hac vice)
BOIES SCHILLER FLEXNER LLP                    Joshua M. Siegel (VSB 73416)
55 Hudson Yards                               COOLEY LLP
New York, NY 10001                            1299 Pennsylvania Avenue, NW
Telephone: (212) 446-2300                     Suite 700
Fax: (212) 446-2350                           Washington, DC 20004
ybarkai@bsfllp.com                            Telephone: (202) 842-7800
                                              Fax: (202) 842-7899
                                              dmills@cooley.com
                                              jsiegel@cooley.com

Alan Levine (pro hac vice)                    J. Benjamin Rottenborn (VSB 84796)
Philip Bowman (pro hac vice)                  Erin Ashwell (VSB 79538)
COOLEY LLP                                    WOODS ROGERS PLC
1114 Avenue of the Americas, 46th Floor New   10 South Jefferson St., Suite 1400
York, NY 10036                                Roanoke, VA 24011
Telephone: (212) 479-6260                     Telephone: (540) 983-7600
Fax: (212) 479-6275                           Fax: (540) 983-7711
alevine@cooley.com                            brottenborn@woodsrogers.com
pbowman@cooley.com                            eashwell@woodsrogers.com

                                              Counsel for Plaintiffs




                                          3
                                CERTIFICATE OF SERVICE

       I hereby certify that on October 18, 2019, I filed the foregoing with the Clerk of Court
through the CM/ECF system, which will send a notice of electronic filing to:

 Justin Saunders Gravatt                            Elmer Woodard
 David L. Hauck                                     5661 US Hwy 29
 David L. Campbell                                  Blairs, VA 24527
 Duane, Hauck, Davis & Gravatt, P.C.                isuecrooks@comcast.net
 100 West Franklin Street, Suite 100
 Richmond, VA 23220                                 James E. Kolenich
 jgravatt@dhdglaw.com                               Kolenich Law Office
 dhauck@dhdglaw.com                                 9435 Waterstone Blvd. #140
 dcampbell@dhdglaw.com                              Cincinnati, OH 45249
                                                    jek318@gmail.com
 Counsel for Defendant James A. Fields, Jr.
                                                    Counsel for Defendants Matthew Parrott,
                                                    Robert Ray, Traditionalist Worker Party,
                                                    Jason Kessler, Nathan Damigo, Identity
                                                    Europa, Inc. (Identity Evropa), and
                                                    Christopher Cantwell


 Bryan Jones                                        John A. DiNucci
 106 W. South St., Suite 211                        Law Office of John A. DiNucci
 Charlottesville, VA 22902                          8180 Greensboro Drive, Suite 1150
 bryan@bjoneslegal.com                              McLean, VA 22102
                                                    dinuccilaw@outlook.com
 Counsel for Defendants Michael Hill,
 Michael Tubbs, and League of the South             Counsel for Defendant Richard Spencer


 William Edward ReBrook , IV
 The Rebrook Law Office
 6013 Clerkenwell Court
 Burke, VA 22015
 edward@rebrooklaw.com

 Counsel for Defendants Jeff Schoep, National
 Socialist Movement, and Nationalist Front




                                                1
        I further hereby certify that on October 18, 2019, I also served the following non-ECF
participants, via electronic mail, as follows:

 Elliot Kline                                       Matthew Heimbach
 eli.f.mosley@gmail.com                             matthew.w.heimbach@gmail.com

 Vanguard America
 c/o Dillon Hopper
 dillon_hopper@protonmail.com

                                                       /s/Robert T. Cahill
                                                      Robert T. Cahill (VSB 38562)
                                                      COOLEY LLP
                                                      11951 Freedom Drive, 14th Floor
                                                      Reston, VA 20190-5656
                                                      Telephone: (703) 456-8000
                                                      Fax: (703) 456-8100
                                                      rcahill@cooley.com

                                                      Counsel for Plaintiffs




                                                2
